Exhibit AXIOM MANAGEMENT, INC. AND SUBSIDIARY FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F - 2 Consolidated Balance Sheets F - 3 Consolidated Statements of Operations F - 4 Consolidated Statements of Changes in Stockholders’ Deficit F - 5 Consolidated Statements of Cash Flows F - 6 Notes to Consolidated Financial Statements F - 7to F -14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Axiom Management, Inc. & Subsidiary We have audited the accompanying balance sheets of Axiom Management, Inc. & Subsidiary as of December 31, 2007 and 2006, and the related statements of operations, stockholders' deficit, and cash flows for the years ended December 31, 2007 and 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards required that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years ended December 31, 2007 and 2006,in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company had accumulated deficit of $3,881,549 as of December 31, 2007 and incurred net losses of $1,455,250 ($1,288,582 due to Professional Fees are non operating expenses of which $1,087,500 are shares issued to IR Firm and officer of the company) and $886,209 during the years ended December 31, 2007 and 2006. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. Also, as described in Note 10 to the accompanying financial statements the Company might be subject to potential liability in connection with certain payroll and workers compensation liabilities. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. / s/ Kabani & Company, Inc. Los Angeles, California February 20, 2008 F - 2 AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS FOR THE YEARS ENDED DECEMBER 31, 2007 2007 2006 ASSETS Current assets Cash & cash equivalents $ 113,691 $ 12,976 Due from factor, net 126,026 30,258 Accounts receivable 50,045 27,960 Other current assets 635 371 Total current assets 290,397 71,565 Property and equipment, net 1,154 1,747 Deposits 11,770 2,655 Total assets $ 303,321 $ 75,967 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ 249,329 $ 174,265 Accrued payroll and payroll taxes 106,553 9,370 Liabilities related to entity spun- off - 1,210,493 Loans payable - 25,663 Loans payable, related parties 269,126 307,375 Total current liabilities 625,008 1,727,166 Commitments & contingency - - Stockholders’ deficit Common stock, $0.001 par value; 100,000,000 shares authorized, 14,900,581 and 11,700,000 shares issued and outstanding as of December 31, 2007 and 2006 , respectively 14,901 11,700 Additional paid-in capital 1,212,461 38,400 Shares to be issued 2,332,500 - Accumulated deficit (3,881,549 ) (1,746,299 ) Total stockholders’ deficit (321,687 ) (1,696,199 ) Total liabilities and stockholders’ deficit $ 303,321 $ 75,967 See accompanying notes to consolidated financial statements F - 3 AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2007 2007 2006 Revenues, net $ 7,407,753 $ 8,112,312 Cost of revenues 6,614,974 7,009,925 Gross profit 792,779 1,102,387 Operating expenses General and Administrative 783,003 1,740,559 Professional fees 1,288,582 123,221 Total operating expenses 2,071,585 1,863,780 Net operating loss (1,278,806 ) (761,394 ) Interest expense (175,644 ) (124,016 ) Loss before income taxes (1,454,450 ) (855,409 ) Provision for income taxes 800 800 Net loss $ (1,455,250 ) $ (886,209 ) Net loss per common share – basic and diluted $ (0.11 ) $ (0.08 ) Weighted average of common shares – basic and diluted $ 13,059,151 $ 11,700,000 *Weighted average diluted number of shares are the same as basic weighted average number of shares as the effect is of dilutive shares is anti-dilutive. See accompanying notes to consolidated financial statements F - 4 AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Common Stock Total Number of Shares Amount Additional Paid-In Capital Shares to be Issued Accumulated Deficit Stockholders’ Equity (Deficit) Balance, December 31, 2005 11,700,000 $ 11,700 $ (11,700 ) $ - $ (790,090 ) $ (790,090 ) Deemed dividend for shares to be issued in exchange for shares in subsidiary - - - 725,000 (750,000 ) (25,000 ) Capital contribution - - 50,100 - - 50,100 Net loss for the year - (886,209 ) (886,209 ) Balance, December 31, 2006 11,700,000 11,700 38,400 725,000 (2,426,299 ) (1,651,199 ) Recapitalization due to reverse merger 3,200,581 3,201 (36,432 ) 178,500 - 145,269 Shares to be issued for private placement, net - - - 241,500 - 241,500 Shares to be issued for services - - - 1,087,500 - 1,087,500 Shares to be issued for note conversion - - - 100,000 - 100,000 Capital contributionon spin-off of subsidiary - - 1,210,493 - 1,210,493 Net loss for the year - - - (1,455,250 ) (1,455,250 ) Balance, December 31, 2007 14,900,581 $ 14,901 $ 1,212,461 $ 2,332,500 $ (3,881,549 ) $ (321,687 ) See accompanying notes to consolidated financial statements F - 5 AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 Cash flows from operating activities Net loss $ (1455,250 ) $ (886,209 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 592 30 Issuance of stock for services 1,087,500 - Changes in operating assets and liabilities Increase in due from factor, (95,767 ) (10,258 ) Decrease in accounts receivable 20,615 174,734 Increase in other assets (264 ) (371 ) (Increase)/decrease in deposits (9,115 ) 6,626 Increase in accounts payable and accrued expenses 75,063 22,132 Increase in payroll liabilities 97,183 622,838 Net cash used in operating activities (279,443 ) (70,479 ) Cash flows from investing activities Cash from subsidiary acquired 106,993 29,370 Purchase of property and equipment - (1,777 ) Net cash flow from investing activities 106,993 27,593 Cash flows from financing activities Net proceeds from private placement funding 241,500 - Capital contribution - 50,100 Proceeds from (repayments of) loans payable (25,663 ) 55,149 Net proceeds (repayments) of loan payable, officer 57,328 (49,488 ) Net cash provided by financing activities 273,165 55,761 Net increase in cash & cash equivalents 100,715 12,976 Cash & cash equivalents, beginning of period 12,976 - Cash & cash equivalents, end of period $ 113,691 $ 12,976 Supplemental disclosure of cash flow information Income taxes paid $ 800 $ 3,179 Interest paid $ 74,777 $ 59,294 Deemed dividend $ - $ 750,000 Note conversion $ 100,000 $ - Capital contribution on entity spun off $ 1,210,493 $ - See accompanying notes to consolidated financial statements F - 6 AXIOM MANAGEMENT, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations Axiom Management, Inc. (“the Company”, “our”, “we”, “us”), formerly Princeton Holdings, Inc. (through July 2007), formerly SkyFrames Communications, Inc. (through June 2007), formerly Action Industries, Inc. (through January 2007) was incorporated under the laws of the State of Pennsylvania.The Company operates as a holding company. On July 30, 2007, the Company entered into an agreement with Axiom Staff Management, Inc. (Axiom Staff) whereby 100% of the issued and outstanding shares of Axiom Staff were exchanged for 11,700,000 shares of the Company.As a result, Axiom Staff became a wholly owned subsidiary of the Company. For accounting purposes, this transaction has been accounted for as a reverse merger, since the stockholders of Axiom Staff own a majority of the issued and outstanding shares of common stock of the Company, and the directors and executive officers of Axiom Staff became the directors and executive officers of the Company. This acquisition was accounted for at historical cost in a manner similar to that in pooling of interests method since after the acquisition, the former shareholders of Axiom Staff acquired majority of the outstanding shares of the Company. The financial statements of the legal acquirer are not significant; therefore, no pro forma financial information is submitted. Thus, the historical financial statements are those of "Axiom Staff Management, Inc. & Subsidiary". Axiom Staff Management, Inc. was incorporated under the laws of the State of Nevada on August 13, 2003. Axiom Staff is a full-service staff recruitment company that ranges from order fulfillment to human resource management. Coastal Employment, Inc. (Coastal) was incorporated under the laws of the State of California on September 7, 2006. Coastal is a full-service employment, staff recruitment and human resource management company.Coastal’s main clients are logistics providers, clerical, technical, manufacturing, medical and light industries. On November 1, 2006, the sole shareholder of Coastal entered into an agreement with Axiom Staff whereby 100% of the issued and outstanding shares of Coastal were acquired for $25,000 bonus and 500,000 shares of Axiom staff. As a result, Coastal became a wholly owned subsidiary of Axiom Staff. Coastal had insignificant operations as of the date of acquisition and the purchase consideration was treated as a deemed dividend to the shareholder as the prior shareholder is related to the officer, director and major shareholder of Axiom. On December 12, 2007 the Company signed an agreement with an officer and effectively separated from Axiom Staff Management, Inc.Per the agreement, the officer assumed certain liabilities in exchange for 100% of Axiom Staff’s issued and outstanding stock, and the Company retained certain liabilities and 100% of Costal Employment’s issued and outstanding stock.As a result of the separation, the Company recorded an approximately $1.2 million increase in additional paid-in capital for the net liabilities disposed of. The officer resigned from the office of the Company subsequent to the completion of the transaction. The business operations of Axiom Staff were transferred to the Company and are carried on by the Company. Principles of Consolidation The consolidated financial statements include the accounts of Axiom Management, Inc. and its wholly-owned subsidiaries, Axiom Staff Management, Inc., (through December 12, 2007) and Coastal Employment, Inc. All material inter-company accounts and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States (“GAAP”) requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectibility of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. F - 7 AXIOM MANAGEMENT, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 (continued) Property and Equipment Property and equipment, if any, are stated at cost.Depreciation of property and equipment is provided using the straight-line method over the estimated useful lives of the assets.Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized.Expenditures for maintenance and repairs are changed to expense as incurred. Revenue Recognition Revenue from the sale of services is recognized at the time the service is performed.
